Title: To James Madison from Joseph Wheaton, [9 October 1824]
From: Wheaton, Joseph
To: Madison, James


        
          Dear Sir
          [9 October 1824]
        
        By the above you will See I am making an humble effort to get into the Sun Shine of the House of Representatives a Situation I was dr[i]ven from by the intreagues & false representations of Gideon Granger opperating on certain minds. Will you have the goodness to afford me your influence with your friend Mr. Barber. I am very poor, and it is not an error to say by the injustice of the 3d auditor of the Treasury. Mr. Geo Hay Supports me in this by a Statement which he made for the information of the President.
   *The President will no⟨t⟩ interfere officially.
 I rejoice to See the gratitude poured in torrents on General Lafayette for the Sacrifice he made to the cause of our freedom & Independence. I too have made Sacrifices to the Same Object but am too familliar to the Eye to be regarded. I forbear to dwell on that Subject—accept the Homage of my heart
        
          Joseph Wheaton
        
      